DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ELIAS R. ZENKICH,
                             Appellant,

                                    v.

     MARGARET ZENKICH, THE ZENKICH FAMILY LIMITED
PARTNERSHIP, THE ELIAS R. ZENKICH REVOCABLE TRUST DATED
 NOVEMBER 16, 2010, and THE ELIAS R. ZENKICH IRREVOCABLE
            TRUST DATED NOVEMBER 16, 2010,
                         Appellees.

                              No. 4D18-1448

                         [September 13, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Arthur M. Birken, Senior Judge; L.T.
Case No. FMCE 17-007849 (42/93).

   Robert A. Stok and Joshua R. Kon of Stok Folk + Kon, Aventura, and
Alan J. Braverman of Law Offices of Alan Jay Braverman, P.A., Fort
Lauderdale, for appellant.

  Paul Morris of Law Offices of Paul Morris, P.A., Miami, and Karen B.
Weintraub of Sidweber & Weintraub, P.A., Fort Lauderdale, for appellee
Margaret Zenkich.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.